Per Curiam.
Respondent was admitted to practice by the Second Department in 1980. He has maintained a law office in the Third Department in Kingston, Ulster County.
By petition dated July 14, 1992, respondent stands accused of eight charges of professional misconduct, including conversion of client funds, failure to maintain proper escrow account records, neglect of client matters, misleading and deceiving clients, improperly advancing funds to a client, and failure to cooperate with petitioner’s investigation.
Respondent has tendered his resignation from practice in full compliance with section 806.8 of this Court’s Rules (22 NYCRR 806.8). In both his affidavit in support of his resignation application and in colloquy during his appearance before a Referee for a scheduled hearing on the petition, respondent has demonstrated that he is acting freely and voluntarily and *808is fully aware of the consequences of his resignation; that he is aware of the discipline proceeding; and that he does not contest the allegations of professional misconduct and recognizes that his failure to do so precludes him from asserting his innocence of the alleged professional misconduct. Petitioner does not oppose the application to resign.
Accordingly, we accept respondent’s resignation application and direct that respondent be disbarred, effective immediately (Rule of Practice, § 806.8 [b]).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that respondent’s application to resign be and hereby is granted and respondent’s resignation be and hereby is accepted; and it is further ordered that, respondent, Jerry A. Weiss, who was admitted as an attorney and counselor-at-law by the Appellate Division, Second Judicial Department on February 20, 1980, be and hereby is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that, respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the Rules of this Court [22 NYCRR 806.9] regulating the conduct of disbarred, suspended or resigned attorneys.